Undercofler, Chief Justice.
This taxpayer’s appeal to the superior court from the denial of relief by the board of equalization was dismissed for failure to pay the "taxes admittedly due” as required by Code Ann. § 92-6413. See Allright Parking of Ga., Inc. v. Joint City-County Bd. of Tax Assessors, 244 Ga. 378 (260 SE2d 315) (1979). Although the trial court announced its ruling from the bench, a written order was not filed until approximately a week later. Meanwhile, the taxpayer paid the remaining amount due on his taxes. "The filing with the clerk of a judgment, signed by the judge, constitutes the entry of such judgment, and, unless the court otherwise directs, no judgment shall be effective for any purpose until the entry of same . . .” Code Ann. § 81A-158(b). Since the taxpayer paid his taxes prior to the filing of the judgment on the motion to dismiss, his appeal was improperly dismissed.

Judgment reversed.


All the Justices concur.